DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
Response to Amendment
This office action is responsive to the arguments presented on 10/29/2020.  As directed by the response: claim 156 has been amended and claims 1-155 and 169-175 has been canceled.  Thus, claims 156-168 are presently pending in the application.
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. Applicant argues on pages 6-7, the prior art Heilman et al. does not expressly disclose a second fixating member in contact with said heart pump device having a surface adapted to contact and exert an external force on the heart, wherein said second fixating member is displaceable in relation to said first fixating member for changing the position of the surface of said heart pump device, thereby allowing the surface of the heart pump device to contact and exert the external force on at least two different positions on the heart. The examiner respectfully disagrees. The limitation “a heart pump device having a surface” is not clearly defined in applicant’s specification nor in the drawings to establish what “surface” on the heart pump would .
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 156-168 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 156 includes the limitation “a heart pump device having a surface adapted to contact and exert an external force on the heart…..wherein said second fixating member is displaceable in relation to said first fixating member for changing position of said surface of said heart pump device, thereby allowing the surface of the heart pump device to contact and exert the external force on at least two different positions on the heart.” However, it is unclear how “the surface of the heart pump device” can contact and exert an external force to at least two different positions on the heart if the heart pump device has only one surface (see limitation having a surface adapted to contact …the heart). It is unclear if the surface comprises a plurality of cushions or pads that allow for an external force to at least two different positions. Furthermore, the specification does not provide guidance on what applicant regards as a heart pump device having a “surface.” The specification provides support for a pump device 3 adapted to exert force on the heart H from the anterior A and the posterior P side of the heart H.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 156-162, 164-165 and 168 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman et al. U.S. Patent 4,925,443.

    PNG
    media_image1.png
    421
    612
    media_image1.png
    Greyscale

Regarding Claim 156, Heilman et al. discloses an implantable heart help device for assisting the pump function of the heart by exerting an external force on the heart (abstract and , wherein said implantable device comprises; a first fixating member 70 adapted to the fixated to at least one of: at least one rib 110, a heart pump device 20 adapted to exert an external force on However, Heilman et al. does not expressly disclose the second fixating member is displaceable in relation to said first fixating member for changing the position of said surface of said heart pump device, thereby allowing the surface of the heart pump device to exert the external force on at least two different positions on the heart. However, in an alternative embodiment as seen in Figures 4a-4d, Heilman et al. teaches an implantable heart help device in the same field of endeavor comprising a first fixation member 70 which is fixed and a second fixation member 120 comprises multiple plates that is placed along the left ventricle and the right ventricle 138 (column 8, lines 5-36) for the purpose of having pressure plates assemblies that are movable to provide a triaxial lateral placement to supply compressive forces to the left and right ventricle (along two different positions of the heart, see column 8, lines 29-60 and column 9, lines 55-67). Wherein the second fixating member 120 is displaceable in relation to said first fixating member 70 (the second fixating member 120 is laterally displaceable in relation to the first fixating member 70 that is fixated to the rib 110) for changing the positon of said surface of said heart pump (as seen in the annotated Figure 4b and 4c, the 
Regarding Claim 157, in the embodiment of Figures 2a-2b, Heilman et al. does not expressly disclose wherein said second fixating member is rotationally displaceable in relation to first said fixating member in at least one of at least one axis. However, in an alternative embodiment as seen in Figures 4a-4d, Heilman et al. teaches an implantable heart help device in the same field of endeavor comprising a first fixation member 70 which is fixed and a second fixation member 120 comprises multiple plates that is placed along the left ventricle and the right ventricle 138 (column 8, lines 5-36) and is in contact with said heart pump device 20, wherein the pump device 20 is capable of rotary motion to linear motion for the purpose of creating pressure to move the plates and provide a triaxial lateral placement to supply compressive forces to the left and right ventricle (as seen in Figures 4b and 4c and column 8, lines 29-60 and column 9, lines 55-67). Therefore, it would have been obvious to one having ordinary skill in the art at 
Regarding Claim 158, Heilman et al. discloses wherein said second fixating member 120 is linearly displaceable in relation, to said first fixating member 70, in at least one axis (as seen in Figures 2a-2b and column 12, lines 64-67 and column 13, lines 1-15).
Regarding Claims 159, 160, in the embodiment of Figures 2a-2b, Heilman et al. does not expressly disclose wherein said second fixating member is displaceable in relation to first said fixating member in at least a first and second axis and wherein said second fixating member is rotationally displaceable in relation to said first fixating member, in at least one of at least two axis. However, in an alternative embodiment as seen in Figures 4a-4d, Heilman et al. teaches an implantable heart help device in the same field of endeavor comprising a first fixation member 70 which is fixed and a second fixation member 120 comprises multiple plates that is placed along the left ventricle and the right ventricle 138 (column 8, lines 5-36) and is in contact with said heart pump device 20, wherein the pump device 20 is capable of rotary motion to linear motion for the purpose of creating pressure to move the plates and provide a triaxial lateral placement to supply compressive forces to the left and right ventricle (as seen in Figures 4b and 4c and column 8, lines 29-60 and column 9, lines 55-67). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heilman’s second fixation member to comprise multiple plates located along the left and right ventricle of the heart and is in contact with a heart pump that allows for rotary to linear motion as seen in 
Regarding Claim 161, Heilman et al. discloses wherein said second fixating member is linearly displaceable in relation to said first fixating member, in at least one of at least two axis (as seen in Figures 2a-2b and column 12, lines 64-67 and column 13, lines 1-15).
Regarding Claim 162, Heilman et al. discloses wherein said second fixating member is linearly displaceable in relation to said first fixating member, in at least one of at least two axis (as seen in Figures 2a-2b and column 12, lines 64-67 and column 13, lines 1-15). However, Figures 2a-2b does not expressly disclose the second fixation member is linearly or rotationally displaceable in a first axis, and linearly or rotationally displaceable in a second axis in relation to said first fixation member. However, in an alternative embodiment as seen in Figures 4a-4d, Heilman et al. teaches an implantable heart help device in the same field of endeavor comprising a first fixation member 70 which is fixed and a second fixation member 120 comprises multiple plates that is placed along the left ventricle and the right ventricle 138 (column 8, lines 5-36) and is in contact with said heart pump device 20, wherein the pump device 20 is capable of rotary motion to linear motion for the purpose of creating pressure to move the plates and provide a triaxial lateral placement to supply compressive forces to the left and right ventricle (as seen in Figures 4b and 4c and column 8, lines 29-60 and column 9, lines 55-67). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heilman’s second fixation member to comprise multiple plates located along the left and right ventricle of the heart and is in contact with a heart pump that allows for rotary to linear motion as seen in Figures 4b, 4c for the purpose of creating pressure to move the plates and 
Regarding Claim 163, in the embodiment of Figures 2a-2b, Heilman et al. does not expressly disclose wherein said second fixating member is displaceable in relation to first said fixating member in at least a first, second and third axis. However, in an alternative embodiment as seen in Figures 4a-4d, Heilman et al. teaches an implantable heart help device in the same field of endeavor comprising a first fixation member 70 which is fixed and a second fixation member 120 comprises multiple plates that is placed along the left ventricle and the right ventricle 138 (column 8, lines 5-36) and is in contact with said heart pump device 20, wherein the pump device 20 is capable of rotary motion to linear motion for the purpose of creating pressure to move the plates and provide a triaxial lateral placement to supply compressive forces to the left and right ventricle (as seen in Figures 4b and 4c and column 8, lines 29-60 and column 9, lines 55-67). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heilman’s second fixation member to comprise multiple plates located along the left and right ventricle of the heart and is in contact with a heart pump that allows for rotary to linear motion along a triaxial lateral placement as seen in Figures 4b, 4c for the purpose of creating pressure to move the plates and provide a triaxial lateral placement to supply compressive forces to the left and right ventricle and aid in pumping blood from the heart (column 7, lines 55-67).
Regarding Claim 164, Heilman et al. discloses wherein said first fixation member 70 is adapted to be fixated to at least one rib 110 on an anterior side and wherein said heart pump device 20 is adapted to be located on the posterior side of the rib cage 110 (as seen in Figure 2a).
Regarding Claim 165, Heilman et al. discloses wherein said fixating member 70 is adapted to fixate said device to the posterior side of at least one rib 110 using at least one through-going arrangement (manual operable button 108 is located on the anterior side, while the flange 72 is located on the posterior because the button extends between two ribs, see column 7, lines 55-67).
Regarding Claim 168, Heilman et al. discloses wherein said implantable device is adapted to exert an external force on at least one of: the left ventricle of the heart, two different sides of the left ventricle of the heart (as seen in Figures 2a-2b and column 4, lines 5-25).
Claim 167 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman et al. U.S. Patent 4,925,443 in view of Forsell et al. U.S. Publication 2004/0098113. 
Regarding Claim 167, Heilman et al. does not expressly disclose the first and second fixation members comprises a ceramic material. Forsell et al. teaches an apparatus for support the heart by pumping the blood in the blood vessels (paragraphs [0058] and [0074]), the valve device comprising a first fixation plate 14 displaceable with a second upper fixation plate 18 (paragraph [0086]), wherein the fixation plates 14, 18 are formed from a ceramic material for the purpose of having the plates formed from an inert material that maintains low friction and reduces the risk of the plates from being stuck to each other (paragraph [0009]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Heilman’s first and second fixation plates to be formed from a ceramic material as taught by Forsell et al. for the purpose of having the plates formed from an inert material that maintains low friction and reduces the risk of the plates from being stuck to each other. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774